Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1, 4, 10, 12, 13, 15, 20, 22 objected to because of the following informalities: 
Claim 1, line 3, “the limbs” should be –the multiple limbs—
Claim 1, line 7, “load output current or voltage” should be – load output voltage or a load output current—
Claim 4, line 2, “the load output current or voltage” should be – load output current or the load output voltage—
Claim 10, line 2, “primary load input and output” should be –a source and a load—(see applicant’s specification [0039] the voltage of power filter is independent of the load or the source).
Claim 12, line 2, “each winding” should be – each winding of the multiple windings--
Claim 13, line 1, “A method” should be – A method of controlling transformer—
Claim 13, line 10, “one of the limbs” should be – one of the multiple limbs—
Claim 13, line 2-3, “a load output current or voltage” should be – a load output current or a load output voltage--
Claim 15, line 2-3, “the load output current or voltage” should be – load output voltage or the load output current—
Claim 20, line 2, “each winding” should be – each winding of the multiple windings--
Claim 22, line 2, “one capacitive element “should be – one capacitance—
Claim 22, line 2, “one inductive filter element” should be – one inductance for filtering --
Appropriate correction is required.

Allowable Subject Matter 
3	. Claims 1-22 are allowable in pending the applicant overcomes the claim objections above. 

Regard to claim 1 and 13, 
Hamberger (US20100194373A1) teaches a transformer / a method comprising: a magnetic core (e.g., 4, Fig. 1) having multiple limbs( e.g., 21, 22, 23, Fig. 1);
a bias winding (e.g., 3, Fig. 1, Fig. 5) wound around a specified one of the limbs (e.g., 23, Fig. 1); and a differential amplifier (e.g., 19, Fig. 5) electrically connected to the DC bias winding ( e.g., 3, Fig. 1). 
TOYOICHI (JPS5913313A) also teaches a transformer / a method comprising: a magnetic core (e.g., 1, Figure) having multiple limbs (e.g., see three lamb of 1, Figure( only one Figure in specification));
a DC bias winding (e.g., 6U, 6V, 6W, Figure) wound around a specified one of the limbs (6U, 6V, 6W each at a specific winding, Figure); and
a DC source (e.g., 5W, 5V, 5U, Fig. 5) electrically connected to the DC bias winding ( e.g, 6U, 6V, 6W, Figure).  The DC source configured to receive a first signal associated with a transformer output (3U, 3V, 3W, Figure 3U, 3V, 3W detect current of the transformer)
determine an amount of a current for the DC bias winding based on the first signal ( output of 3U, 3V, 3W, Figure); and send the determined amount of current through the DC bias winding (see abstract: exciting currents iU, iV, iW are detected at current transformers 3U, 3V, 3W and passed through band-pass filters 4U, 4V, 4W, output signals corresponding to D.C. field distortion amount are obtained in output side of the band-pass filters 4U, 4V, 4W. Variable D.C. power sources 5U, 5V, 5W receive the output signals of the band-pass filters and adjust respective outputs for these signals to become zero and supply D.C. currents to auxiliary windings 6U, 6V, 6W).

receive a first signal associated with a load output current or voltage; determine an amount of a current for the DC bias winding based on the first signal; and send the determined amount of current through the DC bias winding in combination of other limitations of the claim (Note: Based on para [0022] [0024] of applicant’s specification, load output current or voltage is interpreted as output current or output voltage of a load).
	Regard to claims 2-12, 14-22, they depend on claim 1 or claim 13. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abbas (ES2684108A1) teaches about a feedback current control through the transformer windings.
Fraley (US 9118289) teaches about a magnetic amplifier 800 that utilizes a bridge rectifier 802 to provide DC feedback into a tertiary feedback winding 804, resulting in extremely large gains
Mayell (US 20200195160 A1) teaches about  a feedback signal containing only output voltage information is available and implemented in a voltage feedback loop
Tang (US6480401B2) teaches Power consumption of a low-power flyback power converter under standby-load or no-load conditions is reduced by modulating the OFF time of the flyback transformer's main switch as a function of the feedback control current when the load drops below a predetermined level. 
 Miyazaki (US5995382A )teaches about a dc bias generating circuit in transformer
Balakrishnan(US5313381A)  teaches about output of transformer are feedback for the bias of transformer


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836